Citation Nr: 1206101	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right leg disability to include lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 1984 with additional National Guard service indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's notice of disagreement specifically referenced an April 2008 rating decision.  However, such notice of disagreement was still timely as to an earlier November 2007 rating action.  Thus, it is this earlier decision that is the rating on appeal.  Indeed, this is most beneficial to the Veteran.

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for a right leg disability is considered in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current right ankle disability which is etiologically related to his in-service right ankle injury.



CONCLUSION OF LAW

The criteria for the establishment of service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a right ankle disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran claims that he injured his right ankle while serving with the Army National Guard.  He additionally has indicated that he has had problems with this ankle since the time of the injury.

The Board notes that the only service treatment records associated with the claims file are those few submitted by the Veteran.  These include a DA Form 2173 dated in February 1993.  This Statement of Medical Examination and Duty Status indicates that the Veteran injured his right foot/ankle/shin/knee while avoiding being hit by a heavy object.  The Veteran was on inactive duty for training at the time.  A later DA Form 2173 dated in March 1973 indicated that the object in question was a ball.  Yet another DA Form 2173 dated in May 1993 indicates that the Veteran was participating in mortar training during a drill weekend on February 6, 1993.  When someone rolled a bowling ball down a hill during lunch, the Veteran went to kick it, realized it was not rubber, and his foot was injured when it came in contact with the ball.  The document also indicated that the Veteran had originally injured his right ankle during July 1991 while attending summer camp at NAB Coronado in California.  The form indicates that the Veteran injury was incurred in the line of duty.

A letter from a private physician dated in September 2009 indicates that the Veteran has cramping in his leg and a stinging ephaptic transmission across the nerve for his right ankle that was due to his in-service injury of trauma to his leg while kicking an object.  A July 2011 letter from the same physician indicates that kicking the bowling ball inadvertently led to pretibial pain with intense cramping and stinging.  This pain was due to a problem with the nerve, the nociceptor fiber.  The Veteran developed myclonic movement due to this nerve problem and was treated with carbamazepine for the right ankle disability.  

Based on the above, the evidence of record demonstrates in-service treatment, and further demonstrates a current diagnosis of a nerve disorder of the right ankle.  Moreover, the Veteran credibly testified to continuous symptoms at his August 2011 Board hearing.  Additionally, a medical opinion from the Veteran's treating physician, who is familiar with his history, strongly suggests a link to service.  For these reasons, an allowance is in order here.  In so finding, the Board acknowledges a December 2009 VA examiners' opinion in which it was concluded that the Veteran did not have a current disability of the right ankle.  However, the October 2007 examiner did indicate chronic ankle pain status post-contusion of a bowling ball injury with residual loss of range of motion, strength, coordination, and fatigability between five and ten degrees due to repetitive motion flares.  Considering the October 2007 VA examination report in concert with the private medical evidence, the record is at least in equipoise as to the question of current disability.  

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current right ankle disability which is etiologically related to his in-service right ankle injury.



ORDER

Entitlement to service connection for a right ankle disability is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he has a right leg disability which is either related to his in-service injury (detailed in the above decision), is secondary to his service-connected back disability, or is secondary to his (now) service-connected right ankle disability.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 10, 2006, does not affect the consideration or the outcome of this case. This new paragraph was added to implement a decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 (1995).  The holding in that case has been binding on VA since it was issued in 1995.  Thus, the regulatory provisions added by 38 C.F.R. § 3.310(b) simply conform VA regulations to the court's decision, the holding of which has been applicable during the entire period of this appeal.

Firstly, the Board notes that although the Veteran's service treatment records were requested from the National Personnel Records Center and the Veteran's Oregon National Guard Unit, there is no indication that the RO requested the records or otherwise followed up with C.J. at the Oregon Military Department, 1776 Militia Way, Salem, Oregon, 97309-5047, as directed by a February 2007 memorandum from the Oregon Military Department.  Such must be accomplished on remand.

Additionally, the October 2007 VA examination report indicates that the Veteran had EMG testing at the VA.  However, such is not associated with the claims file.  The RO/AMC should ask the Veteran if he has had VA treatment and, if so, at what facility.  Any VA treatment records indicated should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A December 2009 VA examination contained an opinion regarding the etiology of a right leg disability.  The examiner indicated that the Veteran had a cane and limped due to right leg problems.  The examiner stated that the Veteran's demyelinating peripheral neuropathy of the right lower extremity is not likely related to his service-connected back condition.  She did not indicate if the Veteran's demyelinating peripheral neuropathy of the right lower extremity is related to his bowling ball injury or if the disability is related to or aggravated by his (now) service-connected right ankle disability or is aggravated by his back disability.  Thus, the Veteran must be afforded an additional VA examination on remand.

The December 2009 VA examination additionally indicates that the Veteran has not worked since 2006.  It is unclear whether he has applied for Social Security disability.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the RO/AMC must determine if the Veteran is receiving Social Security benefits and, if so, relevant records must be requested.

Although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in February 2007, that notice did not advise him of the elements of service connection on a secondary basis.  Such notice should be issued on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with respect to the claim for service connection for a right leg disability to include on a direct and secondary basis are fully complied with and satisfied. 

2.  Determine if the Veteran is receiving disability benefits from the Social Security Administration.  If so, obtain the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

3.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from a VA facility.  Additionally, seek to obtain any EMG studies performed on the Veteran at a VA facility during the pendency of this claim.
	
4.  Request the Veteran's service treatment records from the Oregon Military Department (at the address provided above) and the Records Management Center.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder.

5.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the nature of his right leg disorder and to obtain an opinion as to whether any disabilities found are related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should indicate opinions as to whether there is a 50 percent or better probability that the Veteran has a current right leg disability which is related to active duty or has been caused or aggravated (permanently worsened beyond its natural progress) by his service-connected right ankle disability or his service-connected back disability.  

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the right leg disability before the onset of aggravation, taking into account other physical maladies noted in the claims file. 

The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


